       Case 3:17-cv-00007-JPW Document 227 Filed 07/14/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MARGARET T. HUNTER, and           :           Civil No. 3:17-CV-00007
JOHN P. HUNTER, wife & husband,   :
                                  :
         Plaintiffs,              :
                                  :
         v.                       :
                                  :
RICHARD P. KENNEDY, M.D., et al., :
                                  :
         Defendants.              :           Judge Jennifer P. Wilson

                                     ORDER

      AND NOW, on this 14th day of July, 2020, upon consideration of the

motions in limine filed by Defendants Richard P. Kennedy, M.D. and Monroe

Radiology Imaging, P.C.’s (“MRI Defendants”), IT IS ORDERED as follows:

   1) The motion to limit admissibility of the Plaintiffs’ medical expenses, Doc.

      130, is DENIED;

   2) The motion to require parties to exchange demonstrative evidence, Doc. 132,

      is DENIED;

   3) The motion to limit the scope of the Plaintiffs’ expert testimony, Doc. 134,

      is DENIED;

   4) The motion to preclude cumulative opinions of Plaintiffs’ experts, Doc. 136,

      is DENIED;

   5) The motions filed by Defendants Pocono Medical Center, Peter Obeng,

      M.D., Family Care Center, Inc. t/d/b/a PMC Physician Associates, and PMC

                                         1
 Case 3:17-cv-00007-JPW Document 227 Filed 07/14/20 Page 2 of 2




Immediate Care Center to join in these motions in limine, Docs. 161, 162,

163, & 164, are GRANTED.



                               s/Jennifer P. Wilson
                               JENNIFER P. WILSON
                               United States District Court Judge
                               Middle District of Pennsylvania




                                  2
